Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s RCE amendment dated November 11, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a video file”, then makes secondary reference to “the identified video file” and “the video file”.  It is unclear, and therefore indefinite, if these are the same file.  The secondary references must be consistent.  
Claims 2-7 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 2 previously introduced “media files”.
Claim 3 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 2 previously introduced “media files”.
Claim 8 recites the limitation “a video file”, then makes secondary reference to “the identified video file” and “the video file”.  It is unclear, and therefore indefinite, if these are the same file.  The secondary references must be consistent.  
Claims 9-14 are rejected for incorporation of the errors of the base claim by dependency.
Claim 9 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 9 previously introduced “media files”.
Claim 10 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 9 previously introduced “media files”.
Claim 15 recites the limitation “a video file”, then makes secondary reference to “the identified video file” and “the video file”.  It is unclear, and therefore indefinite, if these are the same file.  The secondary references must be consistent.  
Claims 16-20 are rejected for incorporation of the errors of the base claim by dependency.
Claim 17 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 17 previously introduced “media files”.
Claim 18 recites the limitation “the at least one media file”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 17 previously introduced “media files”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leise et al., U.S. Patent 10,891,694 B1 (2021) in view of Eklund et al., U.S. Patent 10,936,302 B2 (2021).
As to claim 1, Leise et al. discloses a method, comprising: 
establishing a blockchain network among a plurality of blockchain peers currently in operation and a server via electronic communications on a wireless network, and replicating a blockchain ledger of the blockchain network among the plurality of blockchain peers (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11); 
receiving, by the server, an accident report of an accident involving a transport among the plurality of transports via the blockchain (Column 14, Lines 40-60); 
identifying, by the server, a video file of the accident captured by another transport based on an identifier included in the accident report (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42, Column 27, Lines 58 – Column 28, Line 6, Column 36, Lines 6-20); 
analyzing, by the server, the video file to determine a damage to assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identifying one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
executing a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44);
storing the damage assessment onto the remote storage via the blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
Leise et al. does not disclose wherein the plurality of blockchain peers comprise a plurality of transports, as claimed.
Eklund et al. discloses wherein the plurality of blockchain peers comprise a plurality of transports (Column 4, Line 62 – Column 5, Line 50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Leise et al., with the blockchain peers comprising a plurality of transports, as claimed, as disclosed by Eklund et al., to store the blockchain at the vehicle, rather than a remote location, allowing access to the information by all the vehicles, in a routine manner in the use of vehicle blockchain.
As to claim 2, Leise et al., as modified by Eklund et al., discloses the method of claim 1, and Leise et al. further discloses further comprising accessing media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 3, Leise et al., as modified by Eklund et al., discloses the method of claim 2, and Leise et al. further discloses further comprising combining portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 4, Leise et al., as modified by Eklund et al., discloses the method of claim 3, and Leise et al. further discloses further comprising assessing the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 5, Leise et al., as modified by Eklund et al., discloses the method of claim 4, and Leise et al. further discloses further comprising generating a damage assessment report (Column 25, Lines 45-50).
As to claim 6, Leise et al., as modified by Eklund et al., discloses the method of claim 1, and Leise et al., further discloses wherein the blockchain ledger comprises an append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 6, distributed ledger 602, Figure 11).
As to claim 7, Leise et al., as modified by Eklund et al., discloses the method of claim 6, and Leise et al. further discloses comprising executing a blockchain transaction to store a report of the damage assessment on the blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 8, Leise et al. discloses a system, comprising:
a processor of a server (Column 10, Lines 7-19, Column 24, Lines 21-42);
a memory on which are stored machine readable instructions (Column 16, Line 65 – Column 17, Line 16) 
that when executed by the processor, cause the processor to:
establishing a blockchain network among a plurality of blockchain peers currently in operation and a server via electronic communications on a wireless network a wireless network, and replicating a blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11); 
receive an accident report of an accident involving a transport among the plurality of transports via the blockchain ledger (Column 14, Lines 40-60); 
identify a video file of the accident report captured by another transport based on an identifier included in the accident report (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42, Column 27, Lines 58 – Column 28, Line 6, Column 36, Lines 6-20);
analyze the video file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identify one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
execute a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44);
and
store the damage assessment onto the remote storage via the blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
Eklund et al. discloses wherein the plurality of blockchain peers comprise a plurality of transports (Column 4, Line 62 – Column 5, Line 50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Leise et al., with the blockchain peers comprising a plurality of transports, as claimed, as disclosed by Eklund et al., to store the blockchain at the vehicle, rather than a remote location, allowing access to the information by all the vehicles, in a routine manner in the use of vehicle blockchain.
As to claim 9, Leise et al., as modified by Eklund et al., discloses the system of claim 8, and Eklund et al. further discloses wherein the instructions are further to cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 10, Leise et al., as modified by Eklund et al., discloses the system of claim 9, and Leise et al. further discloses wherein the instructions are further to cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 11, Leise et al., as modified by Eklund et al., discloses the system of claim 10, and further discloses wherein the instructions are further to cause the processor to assess damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 12, Leise et al., as modified by Eklund et al., discloses the system of claim 11, and Leise et al. further discloses wherein the instructions are further to cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 13, Leise et al., as modified by Eklund et al., discloses the system of claim 8, and Leise et al. further discloses wherein the blockchain ledger comprises an append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11, Figure 6, distributed ledger 602).
As to claim 14, Leise et al., as modified by Eklund et al., discloses the system of claim 8, and Leise et al. further discloses wherein the instructions are further to cause the processor to execute a smart contract to execute a blockchain transaction to store a report of the damage assessment on the blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 15, Leise et al. discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network a wireless network, and replicating a blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11);
receiving an accident report of an accident involving a transport among the plurality of transports via the blockchain ledger (Column 14, Lines 40-60); 
identifying a video file of the accident captured by another transport based on an  identifier included in the accident report and accessing the video file captured by the another transport via the blockchain ledger (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42, Column 27, Lines 58 – Column 28, Line 6, Column 36, Lines 6-20);
analyzing the video file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identifying one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
executing a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44); 
and 
storing the damage assessment via the blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
Eklund et al. discloses wherein the plurality of blockchain peers comprise a plurality of transports (Column 4, Line 62 – Column 5, Line 50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the medium, as disclosed by Leise et al., with the blockchain peers comprising a plurality of transports, as claimed, as disclosed by Eklund et al., to store the blockchain at the vehicle, rather than a remote location, allowing access to the information by all the vehicles, in a routine manner in the use of vehicle blockchain.
As to claim 16, Leise et al., as modified by Eklund et al., discloses the non-transitory computer readable medium of claim 15, and Leise et al. further discloses further comprising instructions, that when read by a processor, cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 17, Leise et al., as modified by Eklund et al., discloses the non-transitory computer readable medium of claim 16, and Leise et al. further discloses further comprising instructions, that when read by a processor, cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 18, Leise et al., as modified by Eklund et al., discloses the non-transitory computer readable medium of claim 17, and Leise et al. further discloses further comprising instructions, that when read by a processor, cause the processor to assess damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 19, Leise et al., as modified by Eklund et al., discloses the non-transitory computer readable medium of claim 18, and Leise et al. further discloses further comprising instructions, that when read by a processor, cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 20, Leise et al., as modified by Eklund et al., discloses the non-transitory computer readable medium of claim 19, and further Leise et al. discloses wherein the blockchain ledger comprises an append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 6, distributed ledger 602, Figure 11).

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. 
Applicant argued the amendments distinguish the prior art reference Leise et al. by making the blockchain peers comprise a plurality of transports.  Leise et al. discloses blockchain peers on a server system.  Newly cited prior art reference Eklund et al. discloses where the blockchain peers are vehicles.  Rearrangement of the blockchain in this manner would have been obvious before the effective filing data of the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666